Citation Nr: 1234631	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-29 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.  He  was subsequently a member of the Army Reserve and National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  

In December 2011, the Board remanded the appeal for additional development.  There was substantial compliance with the remand directives and the case has since returned to the Board.  

In August 2012, the Board received additional evidence.  This evidence was previously of record and a remand for RO consideration and a supplemental statement of the case is not required.  See 38 C.F.R. § 20.1304 (2011).

The Virtual VA eFolder has been reviewed.


FINDING OF FACT

There is no evidence of compensably disabling lumbar spine arthritis within one year following discharge from active military service; and the preponderance of the evidence is against finding that the Veteran's current low back disability is related to active military service or events therein.  




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated during active military service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how disability ratings and effective dates are assigned.  The claim was most recently readjudicated in the July 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  In making this determination, the Board acknowledges that the claims folder contains only partial service treatment and personnel records and that complete records are unavailable.  In cases such as this, where the Veteran's service records are missing, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claims.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

On review, the RO made extensive efforts to obtain service records and in May 2007, completed a Formal Finding of Unavailability.  The Veteran was notified of this in June 2007 and given an opportunity to submit any additional records.  Pursuant to the remand, the RO requested any and all records and in-patient clinical records from Darnell Army Medical Center in Fort Hood, Texas, and response received indicates that no records were located for the Veteran for the years 1978 and 1979.  The RO again requested personnel records and received all available documents at code 13.  The Board observes that the Veteran has also made various attempts to obtain his records from the National Personnel Records Center and at the hearing, he testified that he requested his records from his National Guard and Reserve unit, but they were not located.  

The claims folder contains extensive VA medical records and Social Security Administration records.  The Veteran reported treatment following discharge from his active service, but indicated that these records were no longer available.  

The Veteran was provided a VA examination in April 2012.  Additional examination is not warranted.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  On review and under the circumstances of this case, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Analysis

In his October 2006 claim, the Veteran reported that he injured his lumbar spine while on active duty in 1978 and that his treatment has been ongoing.  In various statements and testimony, the Veteran essentially asserts that sometime between July and December 1978, while stationed at Fort Hood, his unit was performing maneuvers in the field when he picked up a 50 caliber machine gun and ammunition box and felt a sharp pain in his low back that caused his legs to give out.  He reported in-service medical treatment and symptoms continuing to date.  He has not asserted that he reinjured or aggravated his back during subsequent Reserve and/or National Guard service.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, including arthritis, will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

On review, there is no evidence of compensably disabling low back arthritis within one year following the Veteran's discharge from active military service.  Accordingly, service connection for a low back disability as a chronic presumptive is not warranted.  

Evidence of record shows a current lumbar spine disability.  VA medical records include various diagnoses, including lumbar spondylosis, lumbar degenerative disc disease, lumbar facet syndrome, lumbar stenosis, and post-traumatic disc disease.  The question, though, is whether such disability is related to the Veteran's period of active military service.  

Regarding nexus, the claims folder contains several medical statements in support of the Veteran's claim.  For example, a November 2006 statement from a VA physician, Dr. J.S., indicates that the Veteran provided a history of injury to the low back while lifting in the military.  He was taken off regular duty and given clerical type of work.  He completed his service without ever returning to full duty.  Dr. J.S. stated it was his opinion that the Veteran's present low back affliction was more likely than not secondary to the injury he reports he sustained to his low back while in the service.  A January 2011 note indicates that Dr. J.S.'s opinion remains the same as that of November 2006.

The Veteran underwent a VA examination in April 2012.  At that time, he reported longstanding low back pain since military service.  He stated that his pains began in 1978 when he attempted to lift a 50 caliber gun and ammunition that resulted in severe back pain and medical attention requiring a stretcher.  He reported that his back pains have progressed since that time and he now has constant pain.  Regarding etiology, the examiner stated that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury.  The following rationale was provided in support of this statement:

His story is a common one for the etiology of low back pain.  The problem with this particular case is that there is a paucity of entries in his [service treatment records].  I found not one single entry related to back pain.  If his injury and medical attention thereafter can be corroborated, I would opine that it is at least as likely as not related to his injury during service.  

As discussed, the claims folder contains various medical opinions.  The Board notes, however, that it may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by the other facts of record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461(1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

As noted, the claims folder contains only partial service treatment records.  Available records do not document in-service complaints or treatment related to the back.  Regardless, the Veteran is competent to report an in-service low back injury and continuing symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

In assessing the probative value of the referenced opinions, which are largely based on reported history, the Board must address the Veteran's credibility.  Credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

For various reasons and considering the overall evidence, the Board does not find the Veteran's reported history credible.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.

In the instant case, the Board is not relying merely upon a general absence of documented complaints during service.  First, the Board notes that throughout the course of this appeal, the Veteran has consistently reported that he injured his back in 1978 with ongoing symptoms since that time.  He did not report post-service back injuries.  A review of Social Security Administration records, however, indicates that the Veteran suffered an industrial injury in June 1994 and filed a workers' compensation claim.  

A June 20, 1994 progress record indicates that the Veteran had no previous major injuries, but pulled his back in 1981.  In August 1994, the Veteran underwent an initial orthopedic examination and evaluation by Dr. R.H.  The report indicates that on June 17, 1994, the Veteran was moving boxes when he developed pain in the lower back.  He complained of right sided low back pain with radiation to the right lower extremity.  Regarding any previous injuries, the Veteran reported that in 1981 he had a minor back injury treated without subsequent problems.  Diagnosis was lumbar strain with mild right radiculopathy.  The physician indicated that the Veteran was not disabled and had no work restrictions.  

In September 1994, the Veteran was seen by Dr. H.G. for orthopedic consultation.  He reported that while at work in June 1994, he slipped and fell with his upper body to the right and lower body to the left.  He fell to the floor and prior to the fall he felt a pull and pop in his back.  Regarding past medical history, he reported that he was playing football in 1981 and had a "pulled muscle" in his lower back.  He did not receive any medical treatment and had no residual from this injury.  It was noted that he had not had any military injuries.  Diagnoses were (1) lumbosacral spine musculoligamentous sprain-strain; (2) radiculitis-radiculopathy; and (3) 5 mm L4-5 lumbar disc protrusion, 4 mm broad based L5-S1 central disc bulging, 4 mm L2-3 annular disc bulge.  The physician stated that the Veteran presented with persistent progressive low back pain and bilateral lower extremity pain following the June 1994 industrial injury and that the degree of injury sustained was consistent with the aforementioned diagnosis.  The physician indicated that the Veteran remained temporary totally disabled and that there was no pre-existent symptomatic condition to be taken into consideration for apportionment.  Hospital records dated in November 1994 indicate that the Veteran's problems started with a work related injury in June 1994 and he was being admitted for a lumbar epidural steroid injection.  Admitting diagnosis was chronic lumbar strain, possible disc syndrome.  

Review of the referenced records shows that the Veteran suffered a post-service back injury in 1994 and at that time, denied any military injury.  The Board notes that the Veteran was on active duty through February 1981, and while he reported a pulled muscle in the lower back in 1981, it is unclear when this actually occurred.  Regardless, any such injury reportedly resolved without residuals.  The Board observes that the history provided in connection with the Veteran's workers' compensation claim was provided before he filed a claim of entitlement to service connection for a low back disability and these records significantly undermine his report of an in-service injury in 1978 with continuing symptoms.  It is relevant to note that the Veteran apparently did not report his June 1994 industrial injury to VA and the Board observes that his history varies depending on the forum and the benefits he is seeking (workers' compensation versus VA).  

Second, the Board notes that the Veteran provided inconsistent statements regarding the severity and the treatment required for the alleged 1978 back injury.  For example, at the October 2011 hearing, the Veteran testified that immediately after the injury, he was assisted by a field medic and transferred by stretcher to a field MASH unit.  Despite a statement received from the Veteran in December 2006 indicating that he was released from the field medic station the same day, he testified that he remained in the field MASH unit for approximately 3 or 4 days and received treatment with morphine injections and anti-inflammatory medications.  Upon returning to his barracks, he reportedly received physical and x-ray examinations of his low back and was diagnosed with a pinched nerve and herniated disc.  In his December 2006 statement, the Veteran reported that he applied for and was denied a medical discharge.  At the hearing, however, he testified that he could have probably applied for a medical discharge and most likely have gotten it.  Additionally, available service records do not support the Veteran's statement that he was reassigned to clerical duties following the alleged injury.  The Board notes, however, that in February 2012, he clarified his statement to indicate that while he was taken out of his primary duties, his military occupational specialty remained the same.  

The Board acknowledges the December 2011 buddy statement wherein L.C. indicated that he met the Veteran sometime between 1979 and 1980 and was stationed with him.  During this time period, the Veteran told him that he had injured his back.  L.C. is competent to report what the Veteran told him.  See Charles.  As discussed, the Board questions the Veteran's credibility.  Notwithstanding, even if this statement helps to establish an in-service back injury, it does not serve to establish the reported severity and continuity of symptoms, particularly in light of the evidence referenced above.  

The Board also acknowledges the January 2012 statement from a private chiropractic center, which indicates that the Veteran was treated in 1981 for low back pain, but that the records were no longer available.  While the Veteran may have been treated in 1981, there is no indication it was related to a 1978 in-service injury.  Further, as discussed above, the Veteran reported a pulled muscle in 1981 which apparently resolved.  Subsequent records, as noted, gave a history of no continuing problem from 1981, and no injury related to service.  

In summary, the Board does not find the Veteran's history regarding in-service onset and continuity credible.  Thus, the medical nexus statements, which are based on such a history, are not considered probative.  See Kowalski.  

The preponderance of the evidence is against finding that the Veteran currently has a low back disability that is related to active military service or events therein and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a low back disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


